Case: 2:20-cr-00138-SDM Doc #: 15 Filed: 08/21/20 Page: 1 of 1 PAGEID #: 31

FILED
PSHARO WE MASEL

IN THE UNITED STATES DISTRICT COURT LERK OF CURT

FOR THE SOUTHERN DISTRICT OF OHIO 7979 Alig 19 PM 2:53

 

 

EASTERN DIVISION
U5. DISTINCT COURT
UNITED STATES OF AMERICA, SOUTHERN DIST. gH
CASE NO. EAST. DIV. COLUMBL
Plaintiff,
JUDGE 9:80 138
¥v.
RONNIE E. MURDOCK, JR., INDICTMENT Judge Morrison
Defendant. 18 U.S.C. § 922(¢)(1)
18 U.S.C. § 924(a)(2)
THE GRAND JURY CHARGES:

COUNT 1
(Felon in Possession of a Firearm)

1. On or about June 24, 2020, in the Southern District of Ohio, the defendant,
RONNIE E. MURDOCK, JR., knowing that he had been previously convicted of a crime
punishable by imprisonment for a term exceeding one year, did knowingly possess, in or
affecting interstate commerce, a firearm, specifically, a Bushmaster XM15-E2S 5.56mm NATO
semi-automatic rifle bearing serial number L231028, and ammunition.

In violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

A TRUE BILL.

s/ Foreperson
FOREPERSON

 

 
